DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al (US2010/0146859).
Gibson et al discloses a system comprising a window movably (10, 18, 22) comprising a first and second window heating zones (Figures 1; 19, 25), an actuator (20, 24, 26, 64) to selectively heat depending on the position of the window or height of an eye line of a user of the system (para.0022, 0031), electrical contacts (20, 24) for first and second window heating .
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyrdek (US2005/0040151).
Dyrdek discloses a method of heating a window comprising determining one of an eye line of a user and the position of a window within a housing and selectively heating first or second window heating zone (para. 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al in view of Rutkowski et al (US2011/0147153).
Gibson et al discloses all of the recited subject matter except a conductor which extends between actuator and heating device wherein actuator manages the length of conductor and is rotatable and conductor is wound around of a spring-biased reel or spool.  Rutkowski et al discloses a conductor which extends between actuator and heating device wherein actuator manages the length of conductor and is rotatable and conductor is wound around of a spring-biased reel or spool (para. 0019-0021).  It would have been obvious to one of ordinary skill in .
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al as applied to claims 1 and 16 above, and further in view of Dudar et al (US2016/0198525).
Gibson et al discloses all of the recited subject matter except wherein the actuator is to power heating device to heat a side heating window.  Dudar et al discloses an actuator  to power heating device to a side heating window (abstract).  It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, an actuator to power heating device to a side heating window as disclosed by Dudar et al in the window system of Gibson et al because, an actuator to power heating device to a side heating window allows for a more uniform heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






stf								/SHAWNTINA T FUQUA/June 5, 2021							Primary Examiner, Art Unit 3761